Name: Decision No 1/93 of the EEC-EFTA Joint Committee on Common Transit of 23 September 1993 amending Appendix III to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: documentation;  economic geography;  tariff policy
 Date Published: 1994-01-15

 Avis juridique important|21994D0115(01)Decision No 1/93 of the EEC-EFTA Joint Committee on Common Transit of 23 September 1993 amending Appendix III to the Convention of 20 May 1987 on a common transit procedure Official Journal L 012 , 15/01/1994 P. 0032 - 0032DECISION NO 1/93 OF THE EEC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 23 September 1993 amending Appendix III to the Convention of 20 May 1987 on a common transit procedure (94/16/EEC)THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15 (3) (a) thereof, Whereas Appendix II of the Convention contains, inter alia, specific provisions concerning the document certifying proof of Community status; Whereas the text of Appendix II has recently been replaced in its entirety; whereas Appendix III of the Convention should therefore be adapted accordingly, HAS DECIDED AS FOLLOWS: Article 1 1. Annex VII to Appendix III 'Explanatory Note on the use of forms for making out T 1 and T 2 declarations` is amended as follows: In Title II 'Particulars to be entered in the different boxes`, in the descriptive notes concerning: - box 51: Intended offices of transit (and countries): in the first sentence 'country` shall be replaced by 'Contracting Party` and - box 52: Guarantee: 'country(ies)` shall be replaced by 'Contracting Party(ies)` 2. Point A, 'General description` of Annex VIII to Appendix III 'Explanatory note on the use of forms drawing up documents certifying the Community status of goods not carried under the T 2 procedure (T 2L document)` is amended as follows: 1. The text of note 1 is replaced by: '1. The T 2L document, certifying the Community status of the goods to which it refers shall be drawn up in accordance with Articles 7 and 8 of Appendix II`. 2. The text of note 7 is replaced by: '7. The T 2L documents shall be used in accordance with Title III of Appendix II.` Article 2 This Decision shall enter into force on 1 January 1994. Done at Oslo, 23 September 1993. By the Joint Committee The chairman Jan SOLBERG